OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple Road, Suite 100Bloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code: (248) 644-8500 Date of fiscal year end:December 31, 2012 Date of reporting period: June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Shareholder Accounts c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, OH 45246 (888) 726-0753 Corporate Offices 3707 W. Maple Road Suite 100 Bloomfield Hills, MI 48301 Schwartz Value Fund Dear Fellow Shareowner: For the first six months of 2012, the Schwartz Value Fund (the “Fund”) had a total return of 1.9% compared to 9.4% for the benchmark Russell 1000 Index. The Fund’s underperformance was primarily due to weakness in commodity-related (oil & gas, gold) and technology holdings, caused by rising fears of a global slowdown and the deepening recession in the Euro zone. Also contributing to the Fund’s underperformance was that the best performing stocks this year have primarily been the momentum-oriented (highly-cyclical, richly priced) stocks and highly-levered (lower-quality) issues. As value investors, we try to avoid these types of companies and we believe the risk-reward ratio in owning them is not a favorable one. On the positive side, there were several portfolio stocks that appreciated substantially during the first half of the year. Many of the mega-cap holdings had a positive impact on performance. The Fund’s biggest winners were Apple, Inc. (technology), Microsoft Corporation (technology), Federated Investors, Inc. (investment management) and Wal-Mart Stores, Inc. (retailing). Apple and Microsoft are technology titans that continue to produce innovative products and increase shareholder value. Federated rebounded from an extremely depressed level last year when we were acquiring shares. Wal-Mart reported the fastest same-store sales growth in the U.S. since 2008, while achieving double-digit sales growth in its international business. Fund holdings which had the largest negative impact on performance were Hewlett-Packard Company (technology), Patterson-UTI Energy, Inc. (energy equipment & services), FLIR Systems, Inc. (aerospace & defense) and Barrick Gold Corporation (resource exploration & mining). During the past six months, we eliminated 19 issues from the portfolio for a variety of reasons. The result is a more concentrated, larger average market-cap, and in our opinion, higher-quality portfolio with lower downside risk. New positions were established in Baker Hughes, Inc., Barrick Gold Corporation and Oracle Corporation. Baker Hughes provides products and services to the oil & gas industry worldwide. The stock was purchased after it had declined 50% from its 2011 high. The company will benefit from higher oil and natural gas prices, which we foresee in the coming years. In the meantime, the stock has a price-earnings ratio under 10x and yields 1.5%. Barrick Gold Corporation is the world’s largest gold-mining company. The stock was purchased 36% below its recent high. Unlike many gold-mining companies, Barrick has a strong history of profits and has a 2.5% dividend yield, with a price-earnings ratio of 8. As central banks around the world flood the system with cheap money, inflation is being baked in the cake. As such, it seems just a matter of time before gold prices increase 1 as well, which will benefit Barrick Gold Corporation. We believe it’s a high-quality company and a hedge against inflation. Oracle Corporation is a large-capitalization database and software provider with a dominant market position. The company has an impressive record of rising sales and earnings, generates substantial free cash flow, regularly produces an internal return on equity of 25% or more, and has a cash-rich balance sheet with modest debt. In our view, the stock represents a low-risk, high-quality technology company. Needless to say, the Fund’s value investment style has undergone a period of underperformance, which we don’t expect to continue. In our view, all of the Fund’s holdings are selling at a discount to intrinsic value, and share prices will eventually reflect those values. We’re constantly working to construct a portfolio that will achieve superior investment results for shareholders over the long term. Value managers have to exercise discipline and patience. Experience teaches that the best investment opportunities are often accompanied by negative headlines and cloudy near-term outlooks. As a wise value investor once said, “You can have cheap stock prices or good news, but you can’t have both at the same time.” So in selecting depressed stocks for investment, we buy shares of what we consider to be good companies in a disciplined manner, often in the face of negative news, and then patiently wait for the price to reflect the company’s intrinsic value. As always, the confidence you have shown by your investment in the Fund is most appreciated! With best regards, George P. Schwartz, CFA Co-Portfolio Manager Timothy S. Schwartz, CFA Co-Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data, current to the most recent month end, are available by calling the Fund at 1-888-726-0753. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the prospectus please visit our website at www.schwartzvaluefund.com or call 1-888-726-0753 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 SCHWARTZ VALUE FUND TEN LARGEST EQUITY HOLDINGS June 30, 2012 (Unaudited) Shares Company Market Value % of Net Assets Wal-Mart Stores, Inc. $ 6.7% Unico American Corporation 5.9% Exxon Mobil Corporation 5.5% Johnson & Johnson 5.4% SPDR Gold Trust 5.0% Microsoft Corporation 4.9% Barrick Gold Corporation 4.8% Hewlet-Packard Company 4.5% Southwestern Energy Company 4.1% Dell, Inc. 4.0% ASSET ALLOCATION (Unaudited) Sector % of Net Assets Consumer Discretionary 3.3% Consumer Staples 14.4% Energy 20.5% Financials 14.8% Health Care 11.0% Industrials 0.8% Information Technology 22.2% Materials 4.8% Exchange-Traded Funds 5.0% Open-End Funds 0.0%(a) Cash Equivalents, Other Assets and Liabilities 3.2% 100.0% (a) Percentage rounds to less than 0.1%. 3 SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) COMMON STOCKS — 91.8% Shares Market Value Consumer Discretionary — 3.3% Diversified Consumer Services — 0.1% Strayer Education, Inc. $
